DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     

This non-final office action is responsive to Applicants' application filed on 12/10/2020.  Claims 1-16 are presented for examination and are pending for the reasons indicated herein below. 
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claims 9-12, applicant has use the term "fastening means", and examiner sees that according to the specification such means are disclose to be screws, for the sake of examining examiner will interpret as anything that is equivalent.  Claim 13 depend directly or indirectly from claim interpretation under 112(f) and is, therefore, carries the interpretation for the reasons set above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-13 and 15-16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motta (20160197459)  
Regarding claim 1. Motta teaches a circuit breaker pole [fig 2] for low voltage or medium voltage operation [implicit title of reference], the circuit breaker pole comprising: 
a main body section [i.e. main body stretching from 40 to 20]; 
a first end section [section to 22’ side]; and a second end section [section to 30 side], 
wherein the first end section is configured to fixedly connect to a wall [31] of an enclosure [12’], and wherein the second end section is configured to fixedly connect to the wall of the enclosure [side 30 is fixed to 31].  

Regarding claim 2. Motta teaches the circuit breaker pole according to claim 1, wherein the first end section is configured to disconnect from the wall of the enclosure [¶5], and wherein the second end section is configured to disconnect from the wall of the enclosure [¶5 shows sections can be decoupled from 31].  

Regarding claim 3. Motta teaches the circuit breaker pole according to claim 1, wherein an axis [imaginary center axis through 40 in fig 5] of the circuit breaker pole extends from the first end section to the second end section, wherein the first end section comprises a first portion [portion of 64] and a second portion [portion of 60], and wherein a width of the first portion in a direction perpendicular to the axis is greater than a width of the second portion in the direction perpendicular to the axis [width of 64 is greater than width of 60].
	 	 
Regarding claim 4. Motta teaches the circuit breaker pole according to claim 3, wherein the second portion is configured to extend through a hole [hole receiving 64 in 31 which receives also 60] in the wall of the enclosure and the first portion is configured not to extend through the hole in the wall of the enclosure [64 stays on one side of 31].  

Regarding claim 5. Motta teaches the circuit breaker pole according to claim 3, wherein the second portion comprises a section having at least partly circular cross-section that is threaded [fig 6 shows cylindrical poles].  

Regarding claim 6. Motta teaches the circuit breaker pole according to claim 3, wherein the second end section comprises a first portion [portion of 26’ fig 5] and second portion [56], and wherein a width of the first portion in a direction perpendicular to the axis is greater than a width of the second portion in the direction perpendicular to the axis [width of 26’ is greater than width of 56].  

Regarding claim 7. Motta teaches the circuit breaker pole according to claim 6, wherein the second portion is configured to extend through a hole [hole receiving 56 of 31] in the wall of the enclosure and the first portion is configured not to extend through the hole in the wall of the enclosure.  

Regarding claim 8. Motta teaches the circuit breaker pole according to claim 6, wherein the second portion comprises a section having at least partly circular cross-section that is threaded [¶21].  

Regarding claim 9. Motta teaches a switchgear or controlgear for low voltage or medium voltage operation, comprising: one or more enclosures [12’]; the circuit breaker pole according to claim 1; a first fastening means [“plate 44 can then be secured to the rear wall 31” ¶21]; and a second fastening means [¶21, see lower 22’ “ plate 44 can then be secured to the rear wall 31”], wherein the first end section is connected to a first wall [31] of the one or more enclosures, wherein the second end section is connected to a second wall [44] of the one or more enclosures, wherein the first fastening means is connected to the first end section to fixedly connect the first end section to the first wall, and wherein the second fastening means is connected to the second end section to fixedly connect the second end section to the second wall [function of fastening means].   

Regarding claim 10. Motta teaches the switchgear or controlgear according to claim 9, wherein the first fastening means is located on an opposite side of the first wall to the main body section of the circuit breaker pole, and wherein the second fastening means is located on an opposite side of the second wall to the main body section of the circuit breaker pole [securing means of 44 are located opposite side to 40].   

Regarding claim 11. Motta teaches the switchgear or controlgear according to claim 9, wherein the first fastening means is configured to disconnect from the first end section, and wherein the second fastening means is configured to disconnect from the second end section [it is nderstood that fastening means of Motta are intended to disconnect from side 33 since they are threaded].  

Regarding claim 12. Motta teaches the switchgear or controlgear according to claim 9, wherein an axis of the circuit breaker pole extends from the first end section to the second end section, wherein the first end section comprises a first portion and second portion, wherein a width of the first portion in a direction perpendicular to the axis is greater than a width of the second portion in the direction perpendicular to the axis, Page 16 of 18Attorney Docket No. 817893(Client Ref. A16978US/IW)wherein the second end section comprises a first portion and second portion, and wherein a width of the first portion in a direction perpendicular to the axis is greater than a width of the second portion in the direction perpendicular to the axis [claim is rejected base of rejection from claim 3 and 6].  

Regarding claim 13. Motta teaches the switchgear or controlgear according to claim 12, wherein the second portion of the first end section extends through the hole in the first wall and the first portion of the first end section is configured not to extend through the hole in the first wall, and wherein the second portion of the second end section extends through the hole in the second wall and the first portion of the second end section is configured not to extend through the hole in the second wall [claim is rejected base of rejection from claim 4 and 7].  

Regarding claim 15. Motta teaches the switchgear or controlgear according to claim 9, wherein the switchgear or controlgear comprises a plurality of mechanical reinforcement [applicants specification disclose that breaker pole serves as a mechanical reinforcement, thus Motta shows a breaker poles and would follow claim limitation for being same structure] means and/or a plurality of supporting structure means, and wherein the circuit breaker pole forms part of the plurality of mechanical reinforcement means [same interpretation as above] and/or part of the plurality of supporting structure means.  

Regarding claim 16. Motta teaches the switchgear or controlgear according to claim 9, wherein a hole in a fixation wall of the switchgear or controlgear is configured to receive a part of the circuit breaker pole [hole in 31 shown in fig 5 receives part of breaker pole], and wherein a cross-section of the hole is non-circular [see fig 3 part 30 is non-circular].

Allowable Subject Matter
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839